HOLLOWAY, Circuit Judge
(concurring specially):
I agree with the affirmance of the judgment. However, while the record is not free from doubt, I do not believe that the trial court made a determination of Oklahoma law on the privity issue discussed in the opinion, and believe instead that the directed verdict for the Bolin appellees was based on other grounds. Nevertheless, I agree that such ruling should be sustained on the basis of the privity issue since the record does not show that the representations complained of were made to the plaintiffs, nor that they were intended to reach the plaintiffs and be acted on by them. In such circumstances I believe that Oklahoma would follow authorities denying recovery.1 And in all other respects I agree with the analysis as well as the disposition in the opinion of Judge Seth.

. See Henry v. Dennis, 95 Me. 24, 49 A. 58; Campbell v. Gooch, 131 Kan. 456, 292 P. 752; Ellis v. Hale, 13 Utah 2d 279, 373 P.2d 382; Gainesville National Bank v. Bamberger, 77 Tex. 48, 13 S.W. 959; New York Title & Mortgage Co. v. Hutton, 63 App.D.C. 266, 71 F.2d 989, cert. denied, 293 U.S. 605, 55 S.Ct. 122, 79 L.Ed. 696; Western Union Tel. Co. v. Schriver, 141 P. 538, 549 (8th Cir.); Restatement, Torts, § 533 and comment b thereto.